DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 11/15/21:
Claims 1, 4 – 10, 13 and 16 - 18 are pending in the application.  
Claims 1 and 5 are amended.  
Claims 16 – 18 are newly added.  
Claims 2 – 3, 11 – 12 and 14 – 15 are cancelled.  
The rejections under 35 U.S.C. 103 are withdrawn due to amendment.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 11/15/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1, 4 – 10, 13 and 16 - 18 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a cable as claimed

The closest prior art of record is believed to be US 20180036509 to Kashimura et al. hereinafter “Kashimura”.  Kashimura is directed to a cable and a medical hollow tube [0002].

Kashimura teaches a cable comprising a cable 10 comprising three twisted electrical wires 3, a sheath 4 covering the outer periphery of
the twisted core wire 5 [0031 — 0033]. The sheath can comprise silicone rubber, PVC, PE, chlorinated PE and chloroprene rubber [0035]. A silicone rubber coating was formed around the surface of the sheath 4 [0068]. The silicone rubber coating 6 has a film thickness of 15um and was formed by dip coating a solution comprising silicone resin microparticles (X-52-1621) having an average particle size of 4.6 um and a silicone rubber coating material X-93-1755-1. The particles are dispersed in the parent (silicone rubber coating) material. The coefficient of static friction of the silicone rubber coating 6 is 0.16 [0080]. It is unclear if this coating is a condensation cure silicone or an
addition cure.  

Kashimura teaches that the sheath 4 may comprise PVC, therefore it would be obvious for the skilled artisan to select PVC as a sheath material as it is directly taught by Kashimura for that use. From the evidentiary reference to Pullman, PVC has a coefficient of friction of approximately 0.8 to 1.0 (5: 20 — 25). Kashimura teaches that the coefficient of static friction of the silicone rubber coating 6 is 0.16 [0080]. The coefficient of static friction for the coating is smaller than that for the sheath.  Kashimura does not teach or suggest that the coating is an addition cure type coating nor that the adhesion strength between the sheath and the coating is 0.30 MPa or more.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										11/18/21
/PETER A SALAMON/Primary Examiner, Art Unit 1759